   8:20-cr-00007-RFR-MDN Doc # 24 Filed: 04/29/20 Page 1 of 2 - Page ID # 45



                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                            8:20CR7

         vs.
                                                                               ORDER
CARLOS D. MONTEJANO,

                         Defendant.


        This matter is before the Court on Defendant’s Motion for Release from Detention (Filing No. 22)
in which he seeks release upon conditions to enter into a treatment program. In reviewing the motion, it
appears that Defendant has failed to set out the respective positions of Probation and Pretrial Services and
the Government. Additionally, it appears that Defendant has failed to provide to chambers a substance
abuse evaluation and a letter of acceptance from the proposed treatment program, accompanied by a
statement of the program’s requirements. For all of these reasons, the motion will be denied.


        Upon consideration,


        IT IS ORDERED:
        1.      Defendant’s Motion for Release from Detention (Filing No. 22) is denied without prejudice
to the refiling of a motion that sets out an appropriate release plan in accordance with the recommendations
of a substance abuse evaluation.
        2.      Future motions for reconsideration of detention shall contain a statement as to the
respective positions of Probation and Pretrial Services and the Government.
        3.      Additionally, Defendant shall provide to chambers a substance abuse evaluation and a letter
of acceptance from the proposed treatment program, accompanied by a statement of the program’s
requirements contemporaneously with the filing of a motion.


        Dated this 29th day of April, 2020.

                                                          BY THE COURT:

                                                          s/ Michael D. Nelson
                                                          United States Magistrate Judge
8:20-cr-00007-RFR-MDN Doc # 24 Filed: 04/29/20 Page 2 of 2 - Page ID # 46
